Plaintiff alleges that he is a resident of Guilford County, engaged in the business of distributing oil and gasoline throughout various sections of North Carolina under the style name of "Southern Oil Company"; that on 16 March, 1925, he contracted to buy, and did buy, from the defendants a lot or parcel of land situate in the town of Pittsboro, and took a deed therefor in the name of Southern Oil Company, as grantee, when the same should have been made to "R. L. Brinson, trading and doing business under the style name of Southern Oil Company," in accordance with the intention of the parties; and that the defendants are now claiming an interest in the land, by reason of said defective deed. Wherefore, plaintiff brings this suit to have said deed corrected and to remove the defendant's claim to the land as a cloud on plaintiff's title. C. S., 1743. See Robinson v.Daughtry, 171 N.C. 200.
The defendants in their answer admit that R. L. Brinson is a resident of Guilford County, but say that they have no "knowledge or information sufficient to form a belief" as to whether he is "conducting and *Page 216 
operating his business under the style name of Southern Oil Company." This, in effect, was a statutory denial of the fact, and sufficient to require proof of the allegation. C. S., 519; Person v. Leary, 127 N.C. 114. It was error, therefore, to render judgment for the plaintiff on the pleadings.
On the argument in this Court the defendants demurred ore tenus, on the ground that the complaint does not state facts sufficient to constitute a cause of action against the defendants. C. S., 511. But this must be overruled. It is alleged, inferentially at least, if not directly, that the defendants claim an interest in the land covered by the deed above mentioned. In answer to this allegation, the defendants say: "It is denied that the defendants have no claim thereto."
Let the cause be remanded, to the end that further proceedings may be had as the law directs and the rights of the parties require.
Error.